Name: 2011/58/EU: Council Decision of 25Ã October 2010 on the signing, on behalf of the European Union, of an Agreement between the Union and the Kingdom of Morocco establishing a Dispute Settlement Mechanism
 Type: Decision
 Subject Matter: international security;  European construction;  international affairs;  Africa
 Date Published: 2011-02-01

 1.2.2011 EN Official Journal of the European Union L 27/1 COUNCIL DECISION of 25 October 2010 on the signing, on behalf of the European Union, of an Agreement between the Union and the Kingdom of Morocco establishing a Dispute Settlement Mechanism (2011/58/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5), thereof, Having regard to the proposal from the Commission, Whereas: (1) On 24 February 2006 the Council authorised the Commission to open negotiations with partners in the Mediterranean region in order to establish a dispute settlement mechanism related to trade provisions. (2) Negotiations have been conducted by the Commission in consultation with the committee appointed pursuant to Article 207 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) These negotiations have been concluded and an Agreement between the European Union and the Kingdom of Morocco establishing a Dispute Settlement Mechanism (the Agreement) was initialled on 9 December 2009. (4) This Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Kingdom of Morocco establishing a Dispute Settlement Mechanism is hereby approved on behalf of the Union, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 October 2010. For the Council The President C. ASHTON (1) The text of the Agreement will be published with the Decision on its conclusion.